DETAILED ACTION
Status of the Claims
	This Notice of Allowance is submitted in response to the amendment filed on 11/10/21.
	Examiner notes that this application is a continuation of 15/373469, which is now US Patent No. 10685366.
	Examiner further notes that Applicant’s priority date is 2/4/15.
	Examiner further notes that the prior art rejections and 101 rejections were withdrawn on 8/10/21 due to their similarity to the parent application.
	Examiner also notes that a Terminal Disclaimer was filed by Applicant on 11/17/21.  The TD was likewise approved by the Office on 11/17/21.
	Claims 1-14 are currently pending, and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
I.  Withdrawn Rejections
	The previous double patenting rejection has been withdrawn in response to the terminal disclaimer referenced above.
II.  Considerations Under 35 USC 101
While Examiner maintains that the claims are directed to the abstract idea of organizing human activity, the additional elements describe various technical improvements that integrate the judicial exception in to a practical application, and when taken in combination, amount to significantly more than the judicial exception.
DDR Holdings), but they could not reasonably be labeled as well-understood, routine, or conventional activity in accordance with Berkheimer.
For at least these reasons, a rejection under 35 USC 101 is not warranted.
III.  Considerations Under 35 USC 102 and/or 103
Similar to the parent application, with respect to the substance of the claims, Examiner has been unable to find a sufficient combination of references that anticipate the features of the independent claims.
The Xydis reference, for example, discloses a method for monitoring signal strength and preventing access if it falls below a threshold (paragraphs 39, and 41 -42) for a particular period of time (paragraphs 46-47). However, neither Xydis, nor any combination of references previously associated with Xydis, disclose all of the aforementioned limitations.
The NPL reference (Hightower et al.) merely describes a method of determining location by using various method that include signal strength.
Thus, for at least these reasons, a rejection under 35 USC 102 or 103 is not warranted.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681